In
expressing to you, Sir, our great pride at seeing an
eminent representative of the Group of African States
preside over the General Assembly at its fifty-ninth
session, I wish to offer you, on behalf of
Mr. Gnassingbé Eyadema, President of the Togolese
Republic, and of the Government and the people of
Togo, which it is my great honour to represent, our
sincere wishes for your success in fulfilling your
mandate.
We also congratulate Secretary-General Kofi
Annan on his dynamic and unequivocal work at the
head of our Organization.
The present session of the General Assembly is
being held at a time when international peace and
security continue to be seriously threatened, requiring
our common Organization fully to shoulder its role and
mission with even greater determination and bolder
initiatives. Indeed, we are living in a world of
precarious balances arising from our collective
inability to establish genuine peace and shared well-
being in the framework of international legitimacy.
In Africa, the legitimate aspirations of people to
lasting peace, in particular in those countries and
regions where that peace is being sorely tested, have
yet to be achieved.
In Côte d’Ivoire, after numerous short-lived
hopes have been dashed, the implementation of the
Accra III Agreement remains today the sole hope for
the restoration of peace and stability in that country.
The Togolese Head of State, who from the very
beginning of the crisis committed himself to the path of
dialogue and reconciliation, will continue to be
involved in the peaceful settlement of that fratricidal
conflict.
In the Democratic Republic of the Congo,
recently arisen obstacles to the peace process, which is
intended to lead to the holding in 2005 of elections for
the creation of new institutions, have required the
international community to spare no effort in
maintaining the gains won through the costly
deployment of the United Nations Mission in the
Democratic Republic of the Congo (MONUC) and in
launching, whenever necessary, such operations as
Artemis to nip in the bud any impulse towards a
resumption of combat wherever it may arise. The
Government of Togo therefore unreservedly supports
the Secretary-General’s proposal significantly to
increase the number of MONUC personnel.
It is to be hoped that the international conference
on peace, security and development in the Great Lakes
region, to be held in November, will be the appropriate
framework for finding lasting solutions to the problems
of insecurity and instability that continue to weaken
relationships among States of the region and to
jeopardize the emergence of a climate of good-
neighbourliness and mutual understanding.
In the Sudan, regarding the tragedy unfolding in
Darfur, the international community must urgently
assist the Government of that country and the Sudan
People’s Liberation Army/Movement to consolidate the
peace process through the signing of the
comprehensive peace agreement. In that regard, the
international community must provide consistent
support to the African Union’s peace operation.
In Burundi, Liberia and Somalia in particular, the
outburst of solidarity and renewed interest which the
international community continues to show in the
restoration of peace and the recovery of those
countries, battered by long years of war, should be
accompanied by more adequate financial and logistical
assistance. Togo, for its part, will continue to
contribute to conflict and crisis resolution in Africa
and to support the various United Nations
peacekeeping operations by supplying military
contingents or observers, as it is currently doing in
Côte d’Ivoire, Burundi, Liberia and Haiti.
The prevailing situations in the world,
particularly in Iraq and the Middle East, are a source of
major concern. In Iraq, the restoration of full
sovereignty to the Iraqi people and the recognition that
the United Nations has an important role to play in
rebuilding the country should give every element of
Iraqi society the opportunity to work with resolve to
11

build a stable and prosperous country free of all
violence.
In the Middle East, the ongoing escalation of
violence between the State of Israel and the Palestinian
State may definitively compromise the continuation of
the peace process and the implementation of the
various agreements that have been signed. In that
respect, the international community and the Quartet
must strive to persuade the two protagonists to avoid
unilateral action and to return to the negotiating table
on the basis of the road map and the relevant
resolutions of the Security Council.
Furthermore, we wish to emphasize, again with
respect to crisis issues, that post-conflict situations
clearly demonstrate the importance of providing
adequate financing, not only for humanitarian
assistance but also for other vital programmes to
promote peace and sustainable development. There is
thus a need for the financing of disarmament,
demobilization and reintegration programmes for ex-
combatants and other long-term instruments for
ensuring peace — such as education, health care and
job creation for young people — to be made a priority
of post-conflict peace-building.
In the same context, the troubling financial
situation of the three Regional Centres for peace and
disarmament call for more attention from the Assembly
if they are to enjoy the financial resources necessary to
fulfil their mandates harmoniously. In that regard, and
on the basis of the relevant Secretary-General’s reports,
the delegation of Togo firmly believes that it is high
time for the General Assembly seriously to review the
financing of the Regional Centres in order to provide
them with adequate financial resources under the
Organization’s regular budget. In so doing, the General
Assembly would demonstrate its genuine support for
the Organization’s goals in the area of arms control and
disarmament and its appreciation of the active role
played to date by the Centres. For its part, my country,
which hosts the United Nations Regional Centre for
Peace and Disarmament in Africa, will do its utmost to
ensure the Centre’s continuity and long-term viability.
Terrorism is the other major danger of our times
because it continues seriously to threaten our States
and is thus a scourge in the face of which failure to act
effectively means giving way to the forces of evil.
Having endured terrorism in the past, Togo once again
condemns the heinous terrorist attacks perpetrated
recently around the world and keenly hopes that more
decisive action will be undertaken to eradicate that
disease of the human conscience.
From that perspective, while it is up to each State
to take the measures necessary to strengthen security
within its own borders, we must strive above all to
enhance regional and international cooperation among
States and to ensure that the poor States can enjoy
adequate assistance in the implementation of effective
national mechanisms to combat terrorism.
Economic and social development is a corollary
of peace and security. We all recall that, at the dawn of
the twenty-first century, the Millennium Summit was
convened here in this very Hall. Following the Summit,
at which the problems of poverty and development
were debated, the heads of State and Government
adopted the Millennium Declaration, an unprecedented
affirmation of international solidarity in which the rich
and poor countries together undertook firm
commitments whereby they forcefully reaffirmed their
will to reduce by half, by the year 2015, the proportion
of the world’s population touched by poverty. World
leaders voiced the hope at that time that other major
meetings also held early in the new millennium would
serve as a framework for the birth of genuine
partnership between the countries of the North and
those of the South.
Several years later, however, we note with regret
that the Millennium Development Goals have been
hard to achieve. Indeed, the necessary resources to
finance sustainable development and to combat poverty
and hunger in the developing countries have not been
mobilized and, contrary to expectations, only a small
number of developing countries have been able to
make progress in the elimination of poverty.
The critical economic situation in Africa requires
a collective awakening and introspection. What has
happened to our myriad commitments? What has
happened to our many promises?
Regarding the rules of international trade, which
remain unfavourable to the poor countries; regarding
the long-awaited debt relief; regarding the fact that the
goal of 0.7 per cent of gross domestic product for
official development assistance has been met by only a
small fraction of donor countries, we may well ask
ourselves what happened to the solidarity so loudly
proclaimed at the Millennium Summit.
12

Last year’s failure of the World Trade
Organization trade negotiations in Cancún — designed
to settle the critical issues of eliminating agricultural
subsidies and providing access to the markets of the
industrialized world for the products of the countries of
the South — highlighted yet again the North-South
division and evoked real fears for the future of the
multilateral trade system.
On the basis of those questions and concerns, the
delegation of Togo reaffirms the need for all
international partners to reflect in deeds the political
will they proclaimed at the International Conference on
Financing for Development and the World Summit on
Sustainable Development so as to give new impetus to
efforts to increase official development assistance, to
provide debt relief and equitable access to markets, to
protect the environment, and to combat malaria,
HIV/AIDS, tuberculosis and other infectious diseases.
2005 will be a crucial year for our Organization.
Indeed, in 2005, we shall engage in in-depth
consideration of the implementation of the Monterrey
Consensus. In 2005, we shall hold a high-level debate
on the implementation of the Declaration of
Commitment on HIV/AIDS. In that regard, we need to
bear in mind that the twenty-sixth special session of
the General Assembly set specific goals to be met for
2003 and 2005 towards the eradication of HIV/AIDS
pandemic.
Above all, 2005 will be the year of the high-level
plenary meeting to engage in a comprehensive review
of progress made in the implementation of all of the
commitments undertaken in the Millennium
Declaration and at the major United Nations
conferences and summit meetings in the economic and
social fields.
We therefore await those meetings with interest.
They will give us the opportunity to reaffirm our
political commitment to building a world of greater
solidarity and prosperity in order to give hope once
more to that significant segment of the world’s
population that lives on less than $1 a day, suffers from
hunger and malnutrition and has no access to drinking
water.
The peace and economic and social development
that we desire for our countries cannot be achieved
without the effective participation of peoples in
managing public affairs. Democracy in Togo, based on
a multi-party system and the rule of law, has become a
vibrant reality, inter alia, through the adoption of
important legislative and administrative texts and the
establishment of virtually every institution provided for
by the Constitution. With faith and determination, the
Government of Togo, under the impetus of the Head of
State, is striving to build a genuinely democratic
society that also takes the sociological realities of our
country into account.
In order to complete its task, the Government has
declared its openness to any constructive contribution
from the national political class and civilian society, as
well as from our development partners. In that context,
on 14 April it opened consultations with the European
Union, in conformity with article 96 of the Cotonou
Agreement of partnership linking that organization to
the African, Caribbean and Pacific Group of States. At
the outset of the consultations, the Government
endorsed a number of commitments whose
implementation is currently near completion and
should ultimately lead to a better foundation of
democratic culture and the consolidation of the rule of
law.
The Government intends to strive to bring the
consultations to a successful conclusion, the ultimate
objective of which is the resumption of cooperation
between the European Union and Togo. The political
zeal of the Togolese authorities — reflected in the
implementation of an ongoing inclusive national
dialogue; the adoption of a press and communications
code; the drafting of an improved electoral code and a
financing law for political parties; and the decision
taken by the Head of State on 11 August to release
more than 500 common-law prisoners — is a guarantee
of the Government’s resolve to create favourable
conditions for the citizens of Togo to enjoy their
fundamental rights, and in particular their political and
economic rights.
We take this opportunity to launch an urgent
appeal to all our development partners to assist the
Government of Togo in the process of strengthening
and consolidating democracy and the rule of law.
I cannot conclude without returning to the
recurrent issue of United Nations reform. The
Government of Togo wishes to propose that bold
decisions be taken at this session to accelerate the
process of reform of the system, and of the Security
Council in particular, so that the issue can be more than
a mirage. Indeed, the numerous challenges confronting
13

today’s world require a strengthened and more
effective Security Council, which only a more
representative and more democratic membership can
ensure. In that respect, Africa deserves an appropriate
place within that vital United Nations body.
The Security Council must therefore be enlarged
in both the permanent and non-permanent memberships
so as to meet the democratic requirements of our times
and to allow various groups of countries to provide
their valuable assistance in achieving the objectives of
our Organization, which include peace and security,
working for freedom and democracy, guaranteeing
global prosperity through free and equitable
international trade, preserving a healthy environment
and creating stable international relations based on
dialogue. If we truly seek to achieve all this, we must
give our common Organization the resources
commensurate with doing so.
May this session serve to strengthen cooperation
among our States and peoples and assist us in
consolidating peace and in achieving security and
lasting development for all.